      Case 2:21-cv-00974-MLCF-DMD Document 1 Filed 05/19/21 Page 1 of 46



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF LOUISIANA

 PARK 80 HOTELS LLC, a Louisiana limited
 liability company, PL HOTELS, LLC, a Louisiana
 limited liability company, individually, and on behalf
 of a class of similarly situated individuals and
 entities,                                                   Civil Action No. 2:21-cv-974

                                Plaintiffs,                  CLASS ACTION COMPLAINT

        v.                                                   JURY TRIAL DEMANDED

 HOLIDAY HOSPITALITY FRANCHISING,
 LLC, SIX CONTINENTS HOTELS, INC. d/b/a
 INTERCONTINENTAL HOTELS GROUP and
 IHG OWNERS ASSOCIATION, INC.,

                         Defendants.
 __________________________________________

                                CLASS ACTION COMPLAINT

                                       INTRODUCTION

       1.     Defendant Six Continents Hotels, Inc. (“SCH”) is the world’s largest hotel company

by room count, and does business under the name InterContinental Hotels Group (“IHG”) (SCH and

IHG may hereinafter be collectively referred to as “IHG”).

       2.     IHG operates approximately some 5,600 hotels across more than 15 brands. IHG

takes an asset-light approach, owning, franchising and/or managing hotels for third parties, with

Holiday Inn as its mainstay chain, under such brands as Holiday Inn, Holiday Inn Express and

Holiday Inn Resorts, each bearing the identification as “an IHG Hotel.”

       3.     IHG also owns, manages and/or franchises other hotel brands such as Crowne Plaza,

InterContinental, Staybridge Suites, Candlewood Suites, Hotel Indigo, Regent and Kimpton.

       4.     IHG’s Holiday Inn brands account for approximately 70% of its total hotel count.

       5.     IHG owns Defendant Holiday Hospitality Franchising, LLC (“HHF”), its affiliate

which offers and sells Holiday Inn brand franchises including, but not limited to, Holiday Inn,
                                                 1
       Case 2:21-cv-00974-MLCF-DMD Document 1 Filed 05/19/21 Page 2 of 46



Holiday Inn Express and Holiday Inn Resort.

       6.      Defendant IHG owns and acts through its franchising affiliate, HHF and its agent and

representative IHG Owners Association (“IHGOA”).

       7.      HHF enters into franchise agreements titled “Holiday Hospitality Franchising, LLC

License Agreement(s)” (“License Agreement”) with HHF franchisees.

       8.      Plaintiff, Park 80 Hotels, LLC (“Park 80”) is a franchisee that owns and operates one

or more hotels that bear a HHF brand mark pursuant to a License Agreement.

       9.      Plaintiff, PL Hotels, LLC (“PLH”) is a franchisee that owns and operates one or more

hotels that bear a HHF brand mark pursuant to a License Agreement. (Park 80 and PLH may be

referred to collectively as “Plaintiff” or “Franchisee”).

       10.     Plaintiff, along with the vast majority of HHF Franchisees are individuals, single

member limited liability companies or closely held corporations who are either immigrants or

second-generation Americans of Indian or other South Asian origin.

       11.     The hotel franchise industry holds particular appeal and attraction to these HHF

Franchisees by providing investment and traditional family business ownership opportunities which

they can build through diligence, dedication and hard work.

       12.     This class action lawsuit seeks to put an end to IHG/HHF’s unlawful, abusive,

fraudulent, anticompetitive and unconscionable practices designed solely to benefit and enrich

IHG/HHF’s shareholders and to do so at the expense and to the detriment of Plaintiff and the class

members, namely, similarly situated franchisees.

       13.     As detailed below, Defendants have and continue to engage in unconscionable,

fraudulent, unlawful, anticompetitive and discriminatory business practices in connection with the

IHG Hotel franchise system.

       14.     At the heart of IHG/HHF’s unlawful scheme is its requirement that its franchisees

                                                   2
       Case 2:21-cv-00974-MLCF-DMD Document 1 Filed 05/19/21 Page 3 of 46



use certain mandated vendors and suppliers for the purchase of goods and services necessary to run

a hotel. IHG/HHF’s forced exclusive use of certain chosen vendors and suppliers imposes well

above-market procurement costs on franchisees which include, but are not limited to, those

associated with its onerous and exorbitant Property Improvement Plan (“PIP”).

        15.      Under the guise of improving the franchisees’ hotels to maintain “brand standards”,

IHG/HHF forces its franchisees to frequently undertake expensive renovations, remodeling, and

construction as part of the PIP, and in so doing manipulates and shortens the warranty periods on

mandated products the franchisees must purchase, then disingenuously uses this to justify PIP

requirements as purportedly necessary to meet “brand standards” when, in reality, IHG/HHF’s sole

purpose is to maximize its kickbacks and unjustifiably run up costs on their franchisees in bad faith.

        16.      IHG/HHF deceitfully represent to their franchisees that they select vendors with the

laudable goal of using the franchisees’ collective bargaining power to secure a group discount and

to ensure adequate quality and supply of products and services, and refer to these procurement

programs as the “IHG Marketplace.”

        17.      In fact, however, IHG/HHF’s primary goal in negotiating with vendors has little to

nothing to do with the best interests of franchisees but rather is to secure the largest possible kickback

for itself, which vendors finance through the above-market rates charged to franchisees in collusion

with IHG/HHF.

        18.      Furthermore, the above-market priced products which IHG/HHF forces franchisees

to purchase through the IHG Marketplace and related programs is overwhelmingly of inferior

quality.      These low-quality “IHG Approved” purchases are forced upon franchisees and

disingenuously characterized as meeting supposed brand standards of quality, when in truth the sole

purpose is to maximize kickbacks for IHG/HHF and unjustifiably run up costs on their franchisees

in bad faith.

                                                    3
       Case 2:21-cv-00974-MLCF-DMD Document 1 Filed 05/19/21 Page 4 of 46



       19.     Upon information and good faith belief, IHG/HHF have each netted tens of millions

of ill-gotten dollars from this fraudulent kickback scheme.

       20.     Additionally, IHG/HHF engages in other oppressive, bad-faith, fraudulent and

unconscionable conduct as more fully described herein. For instance, IHG holds itself out to the

public as offering discounts, travel benefits and other perks to repeat guests through its IHG Rewards

Club loyalty program. IHG has a mobile booking app as well as cloud-based hotel solutions which

it represents as driving demand for its hotel owners and which ostensibly allow hotel owners to reach

potential guests at a lower cost. Hotel guests can accumulate points per dollars spent which can be

redeemed at IHG hotels. When those points are then redeemed at a hotel, however, only a small

fraction of the value is reimbursed to franchisees while beginning in 2018 IHG/HHF has required

that Plaintiff and franchisees (and not IHG/HHF) also pay sales tax on the full value of the product

or service obtained by hotel guests. Furthermore, in instances where hotel guests’ accumulated

reward points from stays at Plaintiff’s (or other franchisees’) hotel expire, the points never return to

Plaintiff or to any source-of-origin franchisees.

       21.     IHG/HHF also routinely introduces new marketing programs under the guise of

providing franchisees with a “choice” as to whether they should participate or not. In reality,

however, all such marketing programs are forced upon the franchisees insofar as any and all

decisions to “opt out” are met with vindictive, punitive and retaliatory action by IHG/HHF. These

programs are in addition to all marketing fees contracted and paid for by the franchisees, and serve

as an abusive way to impose additional fees and fines for the sole profit and benefit of IHG/HHF,

and to do so without disclosure or agreement by deceit, implied threat and actual retribution

rendering franchisees’ supposed “opt-out” choice completely illusory.

       22.     Furthermore, although the facts set forth herein predominantly existed before March,

2020 and continuously thereafter, IHG/HHF has ceased all of its marketing since the imposition of

                                                    4
       Case 2:21-cv-00974-MLCF-DMD Document 1 Filed 05/19/21 Page 5 of 46



Covid-19 related restrictions in early 2020. Despite the fact that IHG/HHF has not been engaged in

any marketing activities or efforts for approximately a year, it continues to require franchisees to

pay significant marketing related fees for which they receive nothing in return.

       23.     Moreover, IHG/HHF routinely assesses additional fees and penalties against

franchisees which are not authorized by the applicable License Agreement and fundamentally

excessive and unfair. These fees and penalties are disingenuously assessed as a means to intimidate

franchisees, including to serve as bad faith bases for default notices and threatened termination, as

well as to harm the economic viability, profitability and creditworthiness of franchisees.

       24.     For instance, IHG/HHF routinely requires its franchisees to pay multiple fees for the

same product or service. And, IHG/HHF routinely asseses additional fees against franchisees for

services and products that IHG/HHF either does not, in fact, provide or provides at an inferior

quality.

       25.     IHG/HHF imposes requirements on its franchisees to undergo hotel inspections any

time there are conversions, construction, changes in ownership, brand changes or re-licensing. In

conjunction with IHG/HHF’s unilaterally imposed mandates for any such hotel changes, IHG/HHF

requires its franchisees to pay for the inspections, IHG/HHF’s written reports and any re-evaluations

and re-inspections that IHG/HHF alone deems necessary. In practice, IHG/HHF stages these

inspections to maximize criticism of franchisee Hotels as a pretext for imposing additional

inspections, reports and fines, all deliberately interposed for IHG/HHF’s own financial benefit and

to the detriment of franchisees.

       26.     IHG/HHF arbitrarily imposes rules and regulations and/or unreasonably interprets

rules and regulations in order to justify assessing monetary penalties against franchisees.

       27.     Quite egregiously, IHG/HHF routinely discriminates, demeans, and is both explicitly

and implicitly hostile and bigoted towards Plaintiff, and towards Indian-American and South Asian-

                                                  5
       Case 2:21-cv-00974-MLCF-DMD Document 1 Filed 05/19/21 Page 6 of 46



American franchisees.

       28.     IHG/HHF corrupts its Owners Association, the IHGOA, the function of which

IHG/HHF represents in the License Agreement “to function in a manner consistent with the best

interests of all persons using the System” but instead is staffed almost exclusively with IHG/HHF

representatives to the exclusion of franchisees and operates to undermine and to harm the very hotel

owners and franchisees it purports to represent.

       29.     HHF’s actions are unconscionable and outrageous, and have pushed franchisees to

the financial breaking point.

       30.     This class action lawsuit seeks monetary damages, injunctive and other relief for: (a)

Count I - breach of contract; (b) Count II - breach of the implied covenant of good faith and fair

dealing; (c) Count III - breach of fiduciary duty; (d) Count IV – declaratory judgment; (e) Count V

- recovery for violations of the Sherman Act, 15 U.S.C. § 1; and, (f) Count VI – an accounting.

                                 JURISDICTION AND VENUE

       31.     This Court has subject matter jurisdiction over the federal law claims raised in this

class action lawsuit pursuant to pursuant to 28 U.S.C. § 1331 as Plaintiff alleges violations of a

federal statute, the Sherman Act, 15 U.S.C. § 1.

       32.     This Court has subject matter jurisdiction over this action pursuant to the Class

Action Fairness Act of 2005, Pub. L. No. 109-2 Stat. 4 (“CAFA”), which, inter alia, amends 28

U.S.C. § 1332, at new subsection (d), conferring federal jurisdiction over class actions where, as

here: (a) there are 100 or more members in the proposed class; (b) some members of the proposed

Class have a different citizenship from Defendants and (c) the claims of the proposed class members

exceed the sum or value of five million dollars ($5,000,000) in aggregate. See 28 U.S.C. §

1332(d)(2) & (6).

       33.     This Court has subject matter jurisdiction over the state law claims raised in this

                                                   6
       Case 2:21-cv-00974-MLCF-DMD Document 1 Filed 05/19/21 Page 7 of 46



action pursuant to 28 U.S.C. § 1367, because they arise from the same set of operative facts as the

federal law claims.

       34.     This Court has personal jurisdiction over Defendants IHG, HHF and IHGOA because

all Defendants regularly transact business within the geographic boundaries of this District by, inter

alia, entering into franchising agreements with franchisees and engaging in routine, systematic and

continuous contacts with persons in this District.

       35.       Venue is proper in this judicial district pursuant to 18 U.S.C. §§ 1965(a), 1965(b),

because Defendants HHF, IHG and IHGOA have agent(s) in, and regularly transact their business

affairs in, this District by, inter alia, entering into franchising agreements with franchisees, because

said Defendants regularly transact business within the geographic boundaries of this District by,

inter alia¸ collecting membership fees from franchisees, and, in the alternative, because the ends of

justice require said Defendants to be summoned to this District.

       36.       Venue is proper in this judicial district pursuant to the Louisiana Revised Statutes,

Title 12, Section 1042 which provides:

               §1042. Franchise agreements; provisions for dispute resolution

                       Unless provisions of a business franchise agreement provide
               otherwise, when the business to be conducted pursuant to the
               agreement and the business location of the franchisee are
               exclusively in this state, disputes arising under a business franchise
               agreement shall be resolved in a forum inside this state and
               interpretation of the provisions of the agreement shall be governed
               by the laws of this state.
LSA-R.S. 12:1042.

       37.     The business conducted by Plaintiff Park 80 is pursuant to a franchise agreement with

HHF, and the business to be conducted pursuant to said agreement and the business location of Park


                                                     7
      Case 2:21-cv-00974-MLCF-DMD Document 1 Filed 05/19/21 Page 8 of 46



80 are both exclusively in Louisiana.

       38.     The business conducted by Plaintiff PLH is pursuant to a franchise agreement with

HHF, and the business to be conducted pursuant to said agreement and the business location of PLH

are both exclusively in Louisiana.

                                            PARTIES

       39.      Plaintiff Park 80 operates a HHF franchise hotel, specifically a Holiday Inn Express

Hotel located in Louisiana.

       40.      Plaintiff PLH operates a HHF franchise hotel, specifically a Staybridge Suites Hotel

located in Louisiana.

       41.      Defendant HHF is a Delaware-registered limited liability company with its principal

place of business located at Three Ravinia Drive, Suite 100, Atlanta, Georgia 30346.

       42.      Defendant IHG is a Delaware-registered corporation with its principal place of

business is Three Ravinia Drive, Suite 100 Atlanta, Georgia 30346.

       43.      Defendant IHGOA is a Georgia non-profit corporation with its principal place of

business is Three Ravinia Drive, Suite 100 Atlanta, Georgia 30346.

                              COMMON FACTUAL ALLEGATIONS

The Parties’ Relationship

       44.      IHG has been in operation since 2003.

       45.      Throughout its history, IHG has created and acquired hotel brands, including, but

not limited to, Holiday Inn, Holiday Inn Express and Holiday Inn Resort.

       46.      IHG’s franchising affiliate, HHF, licenses the right to use these hotel brand marks

to franchisees, including Plaintiff, by entering into franchise agreements with them, which in many

cases are referred to as “License Agreements.”

       47.      IHG owns HHF and has developed relationships with various vendors and suppliers
                                                 8
       Case 2:21-cv-00974-MLCF-DMD Document 1 Filed 05/19/21 Page 9 of 46



to IHG/HHF franchisees.

       48.       By virtue of its ownership of HHF and control over the IHG Marketplace, IHG is

an intended third-party beneficiary of the License Agreements.

       49.       In connection with the License Agreements, HHF uses its superior bargaining power

to coerce the franchisees into accepting onerous, unequal and unconscionable terms in its License

Agreements.

       50.       These onerous terms put immense financial stress on franchisees, threatening their

economic viability.

       51.       HHF’s abuse of its position and unfair practices result in the imposition of needless

and costly fees, above-market costs for necessary supplies and other goods and results in substantial

impacts on HHF franchisees’ ability, who manage and operate their properties commensurate with

the highest standards, to operate their properties profitably.

       52.       Plaintiff Park 80 is an HHF Franchisee 1 pursuant to a franchise agreement with HHF

dated February 25, 2014 entitled “Holiday Hospitality Franchising, LLC Holiday Inn Express Hotel

New Development License Agreement” (the “License Agreement”, a copy of which is attached

hereto as Exhibit A) 2 for a Holiday Inn Express Hotel #17137, 2280 Business Park Road,

Donaldsonville, Louisiana 70346 (the “Holiday Inn Express Hotel”).

       53.       Plaintiff PLF is an HHF Franchisee pursuant to a franchise agreement with HHF

dated October 30, 2014 entitled “Holiday Hospitality Franchising, LLC Staybridge Suites Hotel New




1
        Pursuant to the First Addendum to License Agreement dated November 9, 2016, Kishorbhai
S. Patel was replaced as the Licensee by Park 80 Hotels LLC, a Louisiana limited liability company.

2
        This License Agreement is attached as an exemplar with all citations and references equally
applicable to both Plaintiffs, Park 80 and PLH, insofar as the respective License Agreements contain
identical provisions.

                                                   9
      Case 2:21-cv-00974-MLCF-DMD Document 1 Filed 05/19/21 Page 10 of 46



Development License Agreement” (see, e.g. Exhibit A) 3 for a Staybridge Suites Hotel #17547,

Intersection of Interstate 220 and West Prien Lake Road, Lake Charles, Louisiana 70605 (the

“Staybridge Suites Hotel”) (the “Holiday Inn Express Hotel” and the “Staybridge Suites Hotel” may

be referred to individually or collectively as the “Hotel”)

       54.      Pursuant to the subject License Agreement, Defendant HHF granted Plaintiff a non-

exclusive license to use Defendant’s System (as defined therein) only at the Hotel and in accordance

with the License Agreement. See License Agreement, §§1(b), 2.

Vendor Mandates and Kickbacks – the IHG Marketplace Programs

       55.      A particular manner by which IHG/HHF undermines the viability and profitability

of its franchisees is by mandating Plaintiff and HHF franchisees utilize only HHF approved third-

party vendors, the purpose of which is for Defendants to derive a significant financial benefit at the

direct expense and to the financial detriment of the HHF franchisees.

       56.     IHG/HHF’s fraudulent and unconscionable scheme cannot operate without

franchisees paying excessive, above-market rates for the goods and services necessary to run a hotel,

including, but not limited to:

               (a) its computerized credit card processing system, Secure Payment Solution

                   (“SPS”) which all Hotels are required to use;

               (b) high speed guest internet services, designated workstations and multi-function

                   printers in Hotel business centers (“Public Access Computers”), and a designed

                   communication service referred to as “SCH Merlin”;

               (c) HHF’s approved Keycard System;

               (d) televisions and in-room entertainment compatible with SCH Studio;



3
        The Park 80 License Agreement attached as an exemplar applies equally to Plaintiff PLH
insofar as it contains identical provisions to the License Agreement referenced herein.
                                                  10
      Case 2:21-cv-00974-MLCF-DMD Document 1 Filed 05/19/21 Page 11 of 46



               (e) an alert system that enables employees to notify hotel management of an

                  emergency (“Employee Safety Devices”);

               (f) equipment, software, and services for property-level technology and

                  telecommunications systems;

               (g) equipment associated with the Defendants’ gift card program;

               (h) mandated food and beverage programs;

               (i) furniture, furnishing, linens, food products, utensils, and goods for guests’

                  consumption and

               (j) additional advertising materials, products, services, equipment or supplies, from

                  which IHG/HHF profits.

       57.     The above-market rate pricing charged by vendors and paid by Plaintiff and the

franchisees provides the money necessary for those vendors to pay IHG/HHF’s unreasonable and

unconscionable kickbacks.

       58.     IHG/HHF knowingly and willfully engage in conduct that ensures franchisees pay

above-market prices for goods and services necessary in conjunction with operation of the hotels.

       59.      IHG/HHF requires that Plaintiff and HHF Franchisees strictly comply with its

requirements for the types of services and products that may be used, promoted or offered at the

hotel, and comply with all of HHF’s “standards and specifications for goods and services used in the

operation of the Hotel and other reasonable requirements to protect the System and the hotel from

unreliable sources of supply.” See License Agreement generally.

       60.      If IHG/HHF requires HHF franchisees to purchase equipment, furnishings, supplies

or other products for the hotel from a designated or approved supplier or service provider, whether

pursuant to the License Agreement, Standards, or any communication from HHF, then HHF

franchisees must purchase the mandated product(s) from mandated vendors and cannot under any

                                                 11
      Case 2:21-cv-00974-MLCF-DMD Document 1 Filed 05/19/21 Page 12 of 46



circumstances deviate from those vendor mandates without prior approval from HHF.

       61.       Defendants IHG and HHF run a program under the guise of being voluntary and

which they falsely represent as delivering value and lower cost purchasing opportunities to HHF

franchisees. Nothing could be further from the truth. Defendants refer to these procurement

programs as the “IHG Marketplace.”

       62.       IHG Marketplace operates on a cost recovery basis with fees for both procurement

and technical ordering transaction services included in the supplier invoiced price.

       63.       HHF franchisees purchase goods and services directly from suppliers at prices

negotiated by HHF and/or IHG.

       64.       These prices are invariably above-market prices which do not permit the HHF

franchisees to seek competitive pricing for their own benefit.

       65.       Rather, these inflated prices allow for rebates that go to IHG and HHF directly by

suppliers which generally range from approximately 1-5% of the amount of the invoice price for the

goods and services purchased by franchisees.

       66.       These kickbacks to IHG and HHF are the primary—if not the sole—reason HHF

franchisees are forced to use expensive vendors and suppliers not of their own choosing at supra-

competitive pricing.

       67.       Some primary examples of the IHG Marketplace sourced vendor mandates involve

credit card processing and high speed internet agreements, with Defendants requiring franchisees to

execute these infrastructure related agreements.

       68.       Although IHG/HHF represent that franchisees have a choice between vendors, it is

usually only between no more than three vendors hand-picked by Defendants from whom they obtain

significant rebates.

       69.       Although franchisees are able to secure far more reasonable rates for, for example,

                                                   12
      Case 2:21-cv-00974-MLCF-DMD Document 1 Filed 05/19/21 Page 13 of 46



credit card processing from alternate sources, IHG/HHF do not permit franchisees to do so on the

open market and instead require franchisees to pay the higher rates of Defendants’ selected vendors.

       70.      This is similarly true in the case of hotel internet services which IHG/HHF does not

permit franchisees to purchase on the open market and instead requires franchisees, in most

instances, to pay more than double the price for lower speeds than what franchisees could purchase

independently from the same or alternate sources.

       71.      This mandated lack of choice invariably increases franchisees’ costs and expenses,

and benefits only IHG/HHF in the form of kickbacks.

       72.      The costs charged to franchisees in the IHG/HHF procurement programs such as the

IHG Marketplace are almost always higher than if the same product or service were purchased by

an independent hotel outside of the HHF System.

       73.      Defendants frequently use the pretext that the vendor requirements imposed on

franchisees are necessary for standardization or—more curiously—for security. In the case of

security, however, IHG has recently been the victim of a significant data hack. This is but one factor

illuminating that Defendants’ assertion of security, for example, is merely a pretext to charge

franchisees higher vendor rates in order for IHG and HHF to profit from kickbacks.

       74.      In fact, many products and services that HHF franchisees are required to obtain

based on Defendants’ vendor mandates are at an excessive cost but inferior quality.

Franchisee Fees & the Property Improvement Plan

       75.      As a prerequisite to becoming an HHF Franchisee, IHG/HHF charges (and Plaintiff

actually paid) an initial application fee of $500 per guest room (sometimes referred to as a “key”)

and up to $50,000 simply for the privilege of submitting an application for an HHF franchise or

license. This application fee applies for new development, conversion, change of ownership or re-

licensing.

                                                  13
      Case 2:21-cv-00974-MLCF-DMD Document 1 Filed 05/19/21 Page 14 of 46



       76.      Only then does IHG/HHF determine whether it will approve the application for a

license, and in the case of unapproved applications, IHG/HHF retains $15,000 which is forfeited by

franchise/license applicants for absolutely no return benefit.

       77.      If IHG/HHF does approve an application, IHG/HHF still has the sole discretion to

revoke its approval thereafter and to retain an applicant’s entire application fee and to deem it “non-

refundable,” again providing applicants with no benefit in return for IHG/HHF taking an amount up

to $50,000 and leaving applicants without recourse.

       78.      IHG/HHF also maintains what it calls its “Property Improvement Plan” (PIP).

       79.      Before any HHF franchisee submits an application for conversion, change of

ownership, brand change or re-licensing, franchisees must arrange for HHF to conduct an inspection

of the Hotel so that IHG/HHF can prepare written specifications for the upgrading, construction and

furnishing of the Hotel in accordance with its HHF’s defined “Standards.”

       80.      Under the PIP, HHF franchisees must pay a non-refundable $6,500 fee to have their

Hotel inspected and for preparation of a PIP report. In the case of conversion hotels, IHG/HHF will

not authorize reopening unless and until it has determined that all PIP requirements have been

completed, including the submission of plans before the start of construction in accordance with the

dates specific in the License Agreement.

       81.      As part of PIP, IHG/HHF charges up to an additional $5,000 for each re-evaluation

and re-inspection it may deem necessary in the event any hotel fails its opening inspection.

IHG/HHF frequently uses this, and imposes further fines, as a means to enrich themselves to the

detriment of the franchisees.

       82.      IHG/HHF neither requires nor imposes its inspections, re-inspections, re-

evaluations and/or written reports in good faith. To the contrary, IHG/HHF uses these inspections

as a pretext to generate the aforesaid fees and fines, and prepares disingenuously negative reports in

                                                  14
      Case 2:21-cv-00974-MLCF-DMD Document 1 Filed 05/19/21 Page 15 of 46



order to generate revenue for itself in the form of fines and required re-inspections, reports and

impact studies, all intended to harm the economic viability and creditworthiness of its franchisees.

       83.      Franchisee objections to this bad faith process are disregarded and dismissed, and

met with derision, threats, intimidation and retaliation.

       84.      The license that IHG/HHF grants to Plaintiff and HHF franchisees to “use the

System only at the Hotel, but only in accordance with this License” (and during the License Term)

defines the System broadly and with significant open-ended discretion for HHF.

       85.      This discretion allows IHG/HHF to put a stranglehold on franchisees and broadly

impose onerous costs and obligations on franchisees:

               The System is composed of all elements which are designed to
               identify Holiday Inn, Holiday Inn Express and Holiday Inn Resort
               branded hotels to the consuming public or are designed to be
               associated with those hotels or to contribute to such identification
               or association and all elements which identify or reflect the
               quality standards and business practices of such hotels, all as
               specified in this License or as designated from time to time by
               Licensor. The System at present includes, but is not limited to, the
               service marks Holiday Inn®, Holiday Inn Express®, Holiday Inn
               Express® & Suites, Holiday Inn® & Suites and Holiday Inn®
               Resort, (as appropriate to the specific hotel operation to which
               it pertains), Holidex® and the other Marks (as defined in paragraph
               7.B below), and intellectual property rights made available to
               licensees of the System by reason of a license; all rights to
               domain names and other identifications or elements used in
               electronic commerce as may be designated from time to time
               by Licensor in accordance with Licensor's specifications to be part
               of the System; access to a reservation service operated in accordance
               with specifications established by Licensor from time to time;
               distribution of advertising, publicity       and   other   marketing
                                                  15
      Case 2:21-cv-00974-MLCF-DMD Document 1 Filed 05/19/21 Page 16 of 46



               programs and materials; architectural drawings and architectural
               works; the furnishing of training programs                and materials;
               confidential or proprietary information standards, specifications
               and policies for construction, furnishing, operation, appearance
               and service of the Hotel, and other requirements as stated or referred
               to in this License and from time to time in Licensor's brand standards
               for System hotels (the "Standards") or in other communications to
               Licensee; and programs for inspecting the Hotel, measuring and
               assessing service, quality and consumer opinion and consulting
               with Licensee.       Licensor may add elements to the System or
               modify, alter or delete elements of the System in its sole judgment
               from time to time.
License Agreement, §1(B) (emphasis added).

       86.      There is no limitation on the extent to which HHF can alter, modify or revise its

“Standards” or impose costs and obligations on HHF franchisees, which it does not disclose and

have never been the subject of any arms’ length agreement. See id., §§1(B), 4(E), 5.

       87.      The IHG/HHF PIPs are designed with substandard products and designs,

purposefully limit vendor choices for HHF franchisees and impose above-market procurement costs.

       88.      For example, most furniture items that IHG/HHF mandates its franchisees purchase

from required vendors is of such inferior quality that they break, disassemble, and damage upon

initial delivery and/or assembly and are rendered unusable. IHG/HHF then forces additional costs

upon its franchisees to replace the mandated but damaged products, and also the costs to clean the

resultant broken parts strewn and littered in the franchisees’ hotels.

       89.      Although the IHG Owners Association (IHGOA, defined below) purports to

“consider and discuss, and make recommendations relating to the operation” of franchisees’ hotels,

and “function in a manner consistent with the best interests of all persons using the System”,

IHG/HHF, and the IHGOA routinely dismiss, ridicule, and disregard franchisee concerns about its

                                                  16
      Case 2:21-cv-00974-MLCF-DMD Document 1 Filed 05/19/21 Page 17 of 46



inferior mandated products and exorbitant costs. (See License Agreement, §6(A)-(B))

       90.      IHG/HHF forces its franchisees to repeat these PIP multimillion dollar projects

every 6-8 years irrespective of the actual condition of hotels purely to generate fees and vendor

kickbacks for themselves to the detriment of Plaintiff and HHF franchisees.

       91.      As part of PIP, IHG/HHF deliberately scale back and manipulate standard

manufacturer furniture warranties as another means purely to fit their PIP cycles, cause harm to the

franchisees and, ultimately, raise prices for hotel customers.

       92.      As such, HHF has imposed and continues to impose onerous PIP terms on Plaintiff

and HHF franchisees which, in the sole discretion of HHF, force HHF franchisees to spend

approximately $10,000 – $30,000 per guest room, which amounts to millions of dollars in forced

renovation costs being foisted upon HHF franchisees.

       93.      HHF further does so under the threat of retaliation against its franchisees in the event

of noncompliance as determined subjectively by HHF in its sole discretion, which can result in

termination of their franchise or other punitive measures.

IHG/HHF’s Double-Dipping on Commissions & Introduction of Supposedly Voluntary
Programs under Pressure & Retaliation for Opt-Outs

       94.      HHF franchisees pay initial marketing contributions and annual marketing fees

which are represented as being applied to such things as marketing. Not content with those fees,

however, IHG/HHF routinely introduce “new programs” requiring franchisees to pay additional

fees, all of which go directly to said Defendants.

       95.      The fees set forth in the License Agreement are based on a fixed percentage of

Plaintiff’s and HHF franchisees’ revenue. (See License Agreement, §3(B)).

       96.      The License Agreement, however, also purports to give HHF the unfettered,

unilateral and unspecified right to impose additional fees, penalties, rules and regulations, namely


                                                     17
      Case 2:21-cv-00974-MLCF-DMD Document 1 Filed 05/19/21 Page 18 of 46



“all fees due for travel agent commission programs . . . .” (See id. §3(B)(1)(d)).

       97.      One such program for booking and commissions is known as the Global Distribution

System (“GDS”). GDS is a worldwide conduit between travel bookers and suppliers, such as hotels

and other accommodation providers. It communicates live product, price and availability data to

travel agents and online booking engines, and allows for automated transactions.

       98.      The idea of GDS is for hotels to increase their reach to attract more customers,

increase revenue and ultimtately make additional profits. A GDS passes on hotel inventory and rates

to travel agents and travel sites that request it and also accepts reservations. Today, the databases

also include online travel agencies (“OTA”s) (such as Booking.com and Expedia).

       99.      IHG/HHF arbitrarily exercises this purported right to impose fees including, but not

limited to, travel agent commission fees, in bad faith. IHG/HHF does so in order to capture a

continually increasing share of Plaintiff’s and the HHF franchisees’ revenue. HHF franchisees are

charged multiple additional fees such as transaction fees, booking fees, GDS fees and excess and

additional commissions through marketing and other programs.

       100.     One example is IHG/HHF’s imposition of the BTI (Business Traveler International)

program, under which IHG/HHF double-dips on its commissions by imposing an additional 2.5%

commission on HHF franchisees over and above the aforesaid traditional GDS bookings and

commissions.

       101.     Another example is IHG/HHF’s “double-dip” on commissions for the aforesaid

third-party OTA bookings, from which IHG/HHF, upon information and belief, receive kickbacks

in sums unknown to HHF franchisees since IHG/HHF keep their contractual arrangements

confidential while charging the franchisees multiple fees for the same products or services that HHF

is already contractually obligated to perform.

       102.     IHG/HHF have also allowed OTAs to share and misappropriate discounted booking

                                                  18
      Case 2:21-cv-00974-MLCF-DMD Document 1 Filed 05/19/21 Page 19 of 46



codes with third party websites who impose substantial taxes, fees and costs on unsuspecting

customers and, despite knowing that such misconduct is ongoing, IHG/HHF have failed to enjoin

such misconduct on the part of OTAs to IHG/HHF’s benefit and the substantial detriment of

franchisees.

       103.     IHG/HHF also sends sales leads to Plaintiff’s hotel and to HHF franchisees, the

origin of which is unknown to the franchisees, through its Meeting Broker program. These leads

have 3% commissions if they actualize and franchisees are billed based on revenue speculated by

IHG/HHF unless franchisees reports updated actual numbers.

       104.     Plaintiff and other franchisees will frequently turn away these leads due to the fact

that they have previously built their own relationships prior to the duplicate lead coming from

Meeting Broker. Nonetheless, IHG/HHF uses this as a tactic to charge additional commissions and

to demand that the franchisees prove the prior relationship, in essence stealing sales leads and

revenues developed by Plaintiff and HHF franchisees.

       105.     IHG/HHF further abuses its discretion by requiring franchisees to provide bank

account information to the OTAs that IHG/HHF contracts with. These OTAs will then automatically

debit the HHF franchisee accounts on a monthly basis for all reservations sent to the hotel. The onus

thus falls on Plaintiff and HHF franchisees to reconcile and to dispute commission charges for no-

shows, cancellations or invalid credit cards, without any support from IHG/HHF.

       106.     The result is that funds are taken from the franchisees without recourse, the OTAs

collect unearned commissions, IHG/HHF receive kickbacks and franchisees are damaged without

recourse nor any franchisor support.

       107.     IHG/HHF further abuses its position by introducing marketing programs and other

programs solely to its General Manager and Director of Sales, bypassing the HHF franchisees

entirely. These programs are represented as voluntary and consensual programs which Plaintiff and

                                                 19
      Case 2:21-cv-00974-MLCF-DMD Document 1 Filed 05/19/21 Page 20 of 46



HHF franchisees can, in theory, choose whether to participate or not.

       108.     However, neither Plaintiff nor franchisees have any direct access to the program

information and can only gain access through IHG/HHF’s general manager or sales director,

depriving them of any real choice or opt-out alternative.

       109.     Additionally, such programs purportedly offered by IHG/HHF to franchisees as

optional truly are not since IHG/HHF accompanies the presented “option” with threats of retaliation

including, but not limited to, being told that franchisees’ hotels will be suppressed or removed from

search engine results.

       110.     Faced with threats of retaliatory action from Defendants that further undermine the

HHF franchisees profitability and/or economic viability, the representation that Plaintiff or HHF

franchisees have any true choice is truly illusory.

       111.     In short and in sum, IHG/HHF introduces new or “additional” programs solely as a

basis to create additional revenue streams and profit to the detriment and cost of the HHF franchisees.

IHG Rewards Program; Points Plus Cash

       112.    Defendants introduced, maintain and run an IHG Rewards Club Program by which

Hotel guests can earn points by staying at hotels within IHG’s network, as well as by purchasing

goods and services with IHG partner vendors, including Groupon, Grubhub and OpenTable,

provided these services are purchased through an SCH channel.

       113.    Points can also be earned for activities booked on the SCH Trip Extras page. For IHG

Rewards Club Premier Credit Card holders or IHG Rewards Club Traveler Credit Card holders,

additional points can be earned at IHG/HHF properties worldwide and on purchases made.

       114.     Defendants’ actual management of this program, however, is yet another bad faith

means by which IHG and HHF profit off the backs of and to the detriment of their franchisees.

       115.     Participating members earn 10 reward points for every $1 spent. When those points

                                                  20
      Case 2:21-cv-00974-MLCF-DMD Document 1 Filed 05/19/21 Page 21 of 46



are earned from staying in the hotel of Plaintiff or other HHF franchisees, that hotel serves as the

point of origination for the points. In effect, when a customer redeems points to earn free hotel

night(s), the Plaintiff or other HHF Franchisee Hotel does not receive payment.

       116.      If a franchisee hotel is at 96% occupancy, IHG/HHF reimburses the participating

franchisee hotel for the full room rate.

       117.      However, if a franchisee hotel is at less than 96% occupancy, IHG/HHF only

reimburses the participating Franchisee hotels $30 for the value of products or services that

redeemed points were applied to, retaining the remainder for themselves and leaving IHG/HHF

franchisees to earn only a small fraction of such things as nightly room rates to their economic

detriment.

       118.      IHG/HHF also has a Points Plus Cash Program which it has never disclosed in its

FDD or License Agreement. If participating members do not have enough points to fully redeem a

full night’s stay at a hotel or they do not desire to pay local sales tax, they have the option to combine

rewards points with cash. In this instance, the nightly hotel rate is lowered and all cash paid by the

customer is retained by IHG/HHF and none goes to the HHF franchisee hotel. This violates the

License Agreement which provides that direct revenue from hotel guests goes to the HHF franchisee

while IHG/HHF should only be entitled to collect fees from franchisees as provided therein. See

License Agreement.

       119.      There is no transparency by IHG/HHF regarding the IHG Rewards Club Hotel

Rewards Program, as franchisees have no access to financial information and data regarding all

awards, redemptions or amounts reimbursed to any Franchisee, or collected, retained, or funneled

by or to IHG and/or HHF in conjunction with the IHG Rewards Club Hotel Rewards Program.




                                                   21
      Case 2:21-cv-00974-MLCF-DMD Document 1 Filed 05/19/21 Page 22 of 46



HHF’s Fraudulent & Inconsistent Representations Regarding the Nature of its Relationship with
Approved Suppliers

        120.     Under the License Agreement, HHF requires that franchisees purchase some or all

of the products and services necessary (“Mandatory Products and Services”) to operate a hotel from

vendors and suppliers of its own choosing (the “Approved Suppliers”).

        121.     HHF represents to franchisees that it will limit the number of Approved Suppliers

for given products and services for the purposes of obtaining a group or volume discount and

ensuring uniform quality and supply of those Mandatory Products and Services.

        122.     However, upon information and belief, limiting the number of Approved Suppliers

has very little to do with obtaining greater discounts or improving brand quality.

        123.     Rather, upon information and belief, HHF limits the number of Approved Suppliers

as part of a scheme to reduce competition within the HHF Franchise System, which in turn, allows

HHF to extract larger kickbacks from vendors.

        124.     HHF does not disclose to franchisees when it receives a kickback (or “rebate”), or

the amount of any such “rebate.”

        125.     The intended purpose and effect of HHF’s kickback scheme is that Approved

Suppliers charge above-market rates for their goods and services.

        126.     HHF does not help franchisees save time and money on their purchasing needs.

        127.     Upon information and belief, HHF does not obtain group or volume discounts on

behalf of its franchisees.

        128.     Moreover, HHF does not ensure adequate brand quality and supply; rather, HHF at

times forces franchisees to purchase, often at inflated prices, inferior Mandatory Products and

Services.

        129.     HHF is not attempting to promote brand quality, but is constantly auctioning off the

                                                 22
      Case 2:21-cv-00974-MLCF-DMD Document 1 Filed 05/19/21 Page 23 of 46



right to sell Mandatory Products and Services to franchisees to the highest bidding vendors.

          130.   HHF is leveraging its Franchise System to secure massive “rebates” from vendors.

          131.   Upon information and belief, to be approved as an Approved Supplier and to gain

access to HHF’s franchisees, HHF requires a quid pro quo in the form of kickbacks.

          132.   The kickbacks include both fixed fees paid by Approved Suppliers to HHF, and

transactional fees based on a percentage of Approved Suppliers’ total sales to franchisees and their

guests.

          133.   The transactional fees are inextricably tied to the cost of the goods and services,

meaning that as HHF’s revenue from transactional fees increases as the cost of goods and services

increases.

          134.   HHF therefore has an inherent conflict of interest that it never discloses to

franchisees.

          135.   Upon information and belief, HHF’s conflict of interest has led to abuse.

          136.   Upon information and belief, HHF has placed its interests and financial gain, as well

as the interests of Approved Suppliers over those of its franchisees.

          137.   Upon information and belief, HHF has conspired with manufacturers and

distributors to increase cost of goods and services that are sold to its franchisees.

          138.   Upon information and belief, HHF colludes with manufacturers and/or distributors

to increase the wholesale price of products, which in turn, increases the retail prices Approved

Suppliers must sell to franchisees.

          139.   Upon information and belief, HHF effectively fixes the retail pricing of goods and

services sold to franchisees.


                                                   23
      Case 2:21-cv-00974-MLCF-DMD Document 1 Filed 05/19/21 Page 24 of 46



       140.     Upon information and belief, HHF knows that Approved Suppliers cannot sell

goods and services to its franchisees at competitive prices.

       141.     Upon information and belief, HHF knows that Approved Suppliers must increase

the cost of goods and services to account for the increased wholesale costs and well as the fixed and

transactional fees that must be paid to HHF.

       142.     Upon information and belief, HHF knows that Approved Suppliers will pass these

costs onto franchisees.

       143.     Upon information and belief, franchisees ultimately are the ones harmed by HHF’s

price fixing and kickback scheme.

       144.     While HHF purports to give franchisees the right to, at HHF’s discretion, purchase

Mandatory Products and Services from vendors other than the Approved Suppliers, in practice HHF

rarely, if ever, grants franchisees permission to do so.

       145.     Essentially, HHF offers it franchisees no meaningful choice in vendors.

       146.     HHF misrepresents to franchisees and/or conceals the nature of its relationship with

Approved Suppliers, in order to lock them into the onerous License Agreements and to create

excessive switching costs.

HHF’s Imposition of Marketing Fees While Engaging in No Marketing

       147.    The License Agreement requires franchisees to pay HHF various fees, for which HHF

promises to provide certain services in return. Among these required fees are marketing fees. (See

License Agreement, §3(B)(1)(b), (d))

       148.    The License Agreement provides that HHF franchisees shall make monthly fee

payments to HHF for:



                                                  24
      Case 2:21-cv-00974-MLCF-DMD Document 1 Filed 05/19/21 Page 25 of 46



                (b)      a “Services Contribution” equal to the percentage of Gross
                Rooms Revenue set forth in paragraph 15 below, to be used by
                Licensor for marketing, reservations, and other related activities
                which, in Licesnor’s sole business judgment as to the long-term
                interests of the System, support marketing, reservations and other
                related functions.
                …
                Licensor may, in its sole judgment, upon 30 days’ prior notice,
                increase this Contribution by an amount not to exceed 1% of Gross
                Rooms Revenue and such increase shall be effective for a period no
                longer than 12 months …
                (d)      all fees … due in connection with mandatory marketing …
                and other systems and programs established by the Licensor, its
                parents, subsidiaries or its affiliated entities relating to the System.
Id., §3(B)(1)(b), (d).

        149.    The percentage of Gross Rooms Revenue that Plaintiff pays to HHF as the Services

Contribution referenced in Section 3 of the License Agreement is 3%. (See id., §15(a)(2)).

        150.    Following the imposition of Covid-19 restrictions in or about March 2020, HHF

ceased all marketing efforts and activities which the franchisees’ “Services Contribution” is

contractually represented as being paid to support, and said HHF marketing is the explicit benefit of

the bargain which franchisees are entitled to receive in exchange for their payment to HHF.

        151.    HHF has continuously required, demanded payment of and collected marketing fees

from its franchisees despite providing no marketing services or programs for nearly a year.

IHG Owners Association: IHG/HHF Collusion with the IHGOA & its Illusory Provision of
Franchisee Participation

        152.    The License Agreement provides for franchisee membership in the IHGOA, and

states in relevant part that:



                                                    25
      Case 2:21-cv-00974-MLCF-DMD Document 1 Filed 05/19/21 Page 26 of 46



                 The purposes of the IHG Owners Association will be to consider
                 and discuss, and make recommendations on common problems
                 relating to the operation of System Hotels. Licensor will seek the
                 advice and counsel of the IHG Owners Association’s Board of
                 Directors or, subject to the approval of Licensor, such committees,
                 directors or officers of the IHG Owners Association to which or to
                 whom the IHG Owners Association Board of Directors may
                 delegate such responsibilities.
(License Agreement, §6(A)).

        153.     The License Agreement provides further that HHF “recogniz[es] that the IHG

Owners Association must function in a manner consistent with the best interests of all persons using

the System . . . .” (Id., §6(B)).

        154.     HHF represents to Plaintiff and HHF franchisees that it makes a good faith effort to

protect the best interests of HHF franchisees.

        155.     Despite these representations, however, the IHGOA board members are essentially

handpicked by IHG/HHF, and receive incentives in exchange for their loyalty to IHG/HHF’s agenda

and interests.

        156.     Overwhelmingly, the IHGOA board members and members are not franchisee hotel

owners, but rather employees of the management companies that operate IHG/HHF properties. They

have no stake in, and do not share the interests, objectives, or concerns of the HHF franchisees they

purport to represent.

        157.     While IHGOA’s board members are nominally elected by all franchise owners, it is

essentially impossible for dissenting voices to gain seats on the board.

        158.     IHG/HHF controls the nominating process through the imposition of onerous and

vague requirements for candidacy, which ensures that IHG/HHF can carefully select candidates and

thus the elections to the IHGOA are noncompetitive.

                                                   26
          Case 2:21-cv-00974-MLCF-DMD Document 1 Filed 05/19/21 Page 27 of 46



           159.   The collusion between the IHGOA and IHG/HHF is a fraudulent attempt to create

the appearance of legitimacy to IHG/HHF’s exploitative practices.

           160.   IHG/HHF scoffs at the stated purposes and functions of the Owners Association as

set forth in the License Agreement, affording Plaintiff and its franchisees only the illusory role of

having a voice in the System, or discussing any operational recommendations for common problems

at the hotels, with IHG/HHF instead acting in complete disregard for “the best intertests of all

persons using the System.”

           161.   In short, IHG/HHF pursues only its own self interest to the deliberate detriment of its

franchisees.

           162.   The “committees, directors or officers of the IHG Owners Association” rarely include

franchisees, but instead are populated by IHG and/or HHF employees to collude with said

Defendants, utterly disregard genuine franchisee complaints, and to instead implement, avoid

accountability for, and rubber stamp all matters decided unilaterally by and for these Defendants for

the sole purpose of enriching themselves and requiring payments from franchisees.

IHG’s Racial Discrimination Against Indian-American & South Asian-American Franchisees

           163.   In its relations with its franchises, IHG/HHF is hostile to and routinely discriminates

in favor of white, black and Latino franchisees and against Indian-American and South Asian-

American franchisees, by offering preferential treatment to the former, and engaging in derogatory

and demeaning rhetoric and behavior and more strictly enforcing rules and regulations against the

latter.

           164.   IHG/HHF applies PIP enforcement, inspections and fines unequally, with unduly

harsh and unequal application against its franchisees of Indian-American and South Asian-American

descent.

           165.   IHG/HHF applies its discretionary brand “standards” unequally, with unduly harsh

                                                    27
      Case 2:21-cv-00974-MLCF-DMD Document 1 Filed 05/19/21 Page 28 of 46



and unequal application against its franchisees of Indian-American and South Asian-American

descent.

       166.    IHG/HHF applies its discretionary brand “standards” unequally, with online

manipulation of guest scores, reviews and ratings against its franchisees of Indian-American and

South Asian-American descent.

       167.    IHG/HHF terminates franchises more frequently and arbitrarily against its

franchisees of Indian-American and South Asian-American descent, and similarly denies the

granting and transfer of franchises to Indian-Americans and South Asian-Americans.

       168.    IHG/HHF executives routinely make racially derogatory comments to and about

Plaintiff and their Indian-American and South Asian-American franchisees.

                               CLASS ACTION ALLEGATIONS

       169.    Pursuant to Federal Rules of Civil Procedure 23(a) and (b), Plaintiff bring this action

on behalf of itself and the Class (“Class”) of similarly situated persons defined as:

               All United States residents (including persons and business entities)
               that operate or have operated a Holiday Hospitality Franchising
               LLC hotel in the State of Louisiana pursuant to a License Agreement
               from January 1, 2014 through the date of Class Certification.
               Excluded from the Class are the officers, directors and employees
               of Defendants and their respective legal representatives, heirs,
               successors and assigns.
Rule 23(a) Requirements

       170.    Numerosity: Members of the Class are so numerous that their individual joinder is

impractical. The precise identities, number and addresses of members of the Class are presently

unknown to Plaintiffs, but may and should be known with proper and full discovery of Defendants,

third-parties and all relevant records and documents.


                                                  28
     Case 2:21-cv-00974-MLCF-DMD Document 1 Filed 05/19/21 Page 29 of 46



       171.   Upon information and belief, the Class has more than 40 members.

       172.   All members of the Class assert claims for violation of the law as set forth herein.

       173.   Existence of Common Questions of Fact and Law: There is a well-defined

commonality and community of interest in the questions of fact and law affecting the members of

the Class. Among other things, the common questions of fact and law include:

       (a)     Whether and to what extent Defendants’ practices, conduct and
               misrepresentations violate the covenant of good faith and fair
               dealing;

       (b)     Whether and to what extent Defendants’ practices, conduct and
               misrepresentations violate federal or state law;

       (c)     Whether HHF breached terms of the License Agreements;

       (d)     Whether and to what extent Defendants maintained a closed
               market vendor marketplace in order to derive illicit profits;

       (e)     Whether the Class sustained injury as a result of HHF’s breaches
               of the License Agreement;

       (f)     Whether any of the provisions of the subject HHF License
               Agreements are void and/or unenforceable;

       (g)     Whether Plaintiff and Class members are entitled to recover
               compensatory, consequential, exemplary, treble, statutory or
               punitive damages based on Defendants’ fraudulent, illegal,
               anticompetitive conduct or practices and/or otherwise;

       (h)     Whether temporary and permanent injunctive relief is appropriate
               for all class members and

       (i)     Whether Plaintiff and Class members are entitled to an award of
               reasonable attorneys’ fees, prejudgment interest, and costs of suit.

       174.   Typicality: Plaintiff is a members of the Class. Plaintiff’s claims have a common

origin and share common bases with the Class members. They originate from the same illegal,

                                                29
      Case 2:21-cv-00974-MLCF-DMD Document 1 Filed 05/19/21 Page 30 of 46



fraudulent and confiscatory practices of Defendants, and Defendants have acted in the same way

toward Plaintiff and all other Class members. If brought and prosecuted individually, the claims of

each Class member would necessarily require proof of the same material and substantive facts, rely

upon the same remedial theories and seek the same relief.

       175.    Adequacy: Plaintiff is an adequate representative of the Class because its interests

do not conflict with the interests of the members of the Class they seek to represent. Plaintiff has

retained competent counsel, and intends to prosecute this action vigorously. Plaintiff’s counsel will

fairly and adequately protect the interests of the members of the Class.

Rule 23(b)(2) & (3) Requirements

       176.    This lawsuit may be maintained as a class action pursuant to Federal Rule of Civil

Procedure 23(b)(2) because Plaintiff and the Class seek declaratory and injunctive relief, and all of

the above requirements of numerosity, common questions of fact and law, typicality and adequacy

are satisfied. Moreover, Defendants have acted on grounds generally applicable to Plaintiffs and the

Class as a whole, thereby making declaratory and/or injunctive relief proper and suitable remedies.

       177.    This lawsuit may also be maintained as a class action under Federal Rule of Civil

Procedure 23(b)(3) because questions of fact and law common to the Class predominate over the

questions affecting only individual members of the Class, and a class action is superior to other

available means for the fair and efficient adjudication of this dispute. The damages suffered by each

individual class member may be disproportionate to the burden and expense of individual

prosecution of complex and extensive litigation to proscribe Defendants’ conduct and practices.

       178.    Additionally, effective redress for each and every class member against Defendants

may be limited or even impossible where serial, duplicate or concurrent litigation occurs arising

from these disputes. Even if individual class members could afford or justify the prosecution of their

                                                  30
      Case 2:21-cv-00974-MLCF-DMD Document 1 Filed 05/19/21 Page 31 of 46



separate claims, such an approach would compound judicial inefficiencies, and could lead to

incongruous and conflicting judgments against Defendants.

                                               COUNT I
                                         Breach of Contract
                                     (Against HHF, SCH & IHG)

       179.      Plaintiff incorporates by reference all of the foregoing allegations as if set forth at

length herein.

       180.      At all times relevant to this litigation, Defendant HHF possessed individual

contractual relationships with each Franchisee through the License Agreements.

       181.      By virtue of their ownership of HHF and control over the IHG Marketplace, IHG and

SCH are intended third-party beneficiaries of the License Agreements.

       182.      HHF breached its obligations under the License Agreement by, inter alia:

                 (a)    Without any limitation or stated parameters, to generally and
                        arbitrarily alter, modify, or revise its “Standards” or
                        “System”, in its sole judgment, as a bad faith means to
                        impose undisclosed costs and obligations on franchisees
                        without any Franchisee input, agreement, or recourse;
                 (b)    Using its PIP program as a means to apply unfettered and
                        open-ended discretion extract otherwise undisclosed fees
                        and fees not contracted for from franchisees, by mandating
                        exorbitant construction and renovation mandates and costs
                        upon franchisees;
                 (c)    As part of the PIP program, forcing franchisees to pay non-
                        refundable fees for mandatory Hotel inspections and
                        preparation of PIP report(s), without any Franchisee consent
                        or agreement, and charging additional undisclosed fees for
                        re-inspections and re-evaluations solely as HHF deems
                        necessary and mandates, and to arbitrarily require such re-
                        inspections and also impose fines solely as a means of
                                                   31
Case 2:21-cv-00974-MLCF-DMD Document 1 Filed 05/19/21 Page 32 of 46



            enriching HHF;
      (d)   Forcing franchisees to utilize only HHF’s Approved
            Suppliers for the goods and services necessary to run the
            Hotel(s) because such vendors and suppliers provide HHF
            with rebates and kickbacks;
      (e)   Falsely representing that the Approved Suppliers in HHF’s
            procurement programs, including but not limited to the “IHG
            Marketplace” allow for Franchisee choice, and deliver value
            and lower cost purchasing opportunities to franchisees
            when, in fact, franchisees are involuntarily forced to use
            these Approved Suppliers, charging franchisees above-
            market rates, rates which are higher than the same Approved
            Suppliers charge hotel operators not within the HHF System,
            and often the Mandatory Products and Services forced upon
            franchisees are of inferior quality;
      (f)   HHF represents to franchisees that its limited number of
            Approved Suppliers is for the purpose of obtaining group or
            volume discounts, or to ensure uniform quality and supply,
            when it is instead engaged in a scheme to reduce competition
            within the HHF Franchise System and extract larger
            kickbacks from these vendors. HHF does not obtain group
            or volume discounts on behalf of its franchisees;
      (g)   HHF leverages its Franchise System as a means to secure
            massive fees from vendors, granting approval to Approved
            Suppliers who gain access to HHF’s franchisees as a quid
            pro quo for kickbacks in the form of both fixed fees and
            percentage-based transactional fees, enriching HHF from
            increased costs borne by franchisees for the Mandatory
            Products and Services.          HHF never discloses to its
            franchisees this inherent and abusive conflict of interest from
            its collusion with manufacturers and/or distributors to
            increase its own revenue on the backs of its franchisees;
                                       32
Case 2:21-cv-00974-MLCF-DMD Document 1 Filed 05/19/21 Page 33 of 46



      (h)   Despite the fact that franchisees pay initial and annual fees
            associated with marketing, HHF introduces additional
            undisclosed marketing (and other) programs and fees as a
            means to generate additional revenue for itself to the
            detriment of franchisees, and without any prior disclosure to
            or agreement of HHF franchisees;
      (i)   HHF ceased and suspended all of its marketing efforts and
            activities during the time of the Covid pandemic, yet
            continues to charge fracnhisees for the services HHF is not
            providing;
      (j)   Use the threat and imposition of retaliation and retribution
            against franchisees who in any way dispute or raise
            questions about HHF’s introduction of programs, fees, or
            expenses forced on franchisees without any prior disclosure
            or agreement, or against franchisees who, when presented
            with HHF programs falsely represented as optional, opt out
            of same;
      (k)   Using its customer rewards program as a means to allow
            customers to redeem points earned at point-of-origin
            franchisee hotels for free hotel stays, depriving the
            franchisees of this direct revenue, but then reimbursing
            franchisees only a small percentage of the redeemed points
            (usually less than 30%) and retaining the remainder for itself
            and
      (l)   Maintaining an IHG Owners Association, represented as a
            means for franchisees to consider and discuss, and make
            recommendations on common problems relating to the
            operation of System Hotels which HHF will seek the advice
            of and to promote the best interests of all persons using the
            System but, in reality, this representation is false and
            illusory.    Franchisees are afforded no voice, their
            recommendations are summarily disregarded, and the
                                       33
      Case 2:21-cv-00974-MLCF-DMD Document 1 Filed 05/19/21 Page 34 of 46



                        Owners Association if populated almost entirely by IHG
                        employees to serve the purpose of enriching IHG, HHF, and
                        SCH, avoiding accountability, and imposing additional
                        financial hardship on franchisees.
        183.     Due to HHF’s, IHG’s and SCH’s ongoing breach of the License Agreements,

franchisees have suffered monetary damages.



                                              COUNT II
                 Breach of the Implied Covenant of Good Faith and Fair Dealing
                                  (Against HHF, SCH & IHG)

        184.     Plaintiff incorporates by reference all of the foregoing allegations as if set forth at

length herein.

        185.     At all times relevant to this litigation, Defendant HHF possessed individual

contractual relationships with each Franchisee through the License Agreements.

        186.     By virtue of their ownership of HHF and control over the IHG Marketplace, IHG and

SCH are intended third-party beneficiaries of the License Agreements

        187.     Beyond the written terms of the License Agreement, HHF, IHG and SCH owe a duty

of good faith and fair dealing to franchisees in relation to its performance under the License

Agreement and any related agreements.

        188.     In its performance of the License Agreements, in addition to the misconduct set forth

hereinabove, HHF, IHG and SCH routinely violate the duty of good faith and fair dealing with

franchisees, by, inter alia:

                 (a)    Instead of using the collective bargaining power of its
                        franchisees to negotiate discounted rates on products
                        necessary to the operation of the hotels from Approved
                        Suppliers, allowing – and effectively requiring – the
                        Approved Suppliers to charge rates for Mandatory Products
                                                   34
         Case 2:21-cv-00974-MLCF-DMD Document 1 Filed 05/19/21 Page 35 of 46



                         and Services well in excess of the market rate, by requiring
                         the Approved Suppliers to pay large kickbacks (“rebates”)
                         to HHF in order to earn the privilege of doing business with
                         franchisees;
                 (b)     In negotiations with Approved Suppliers, prioritizing the
                         size of the kickback an Approved Supplier is willing to pay
                         HHF over the securing of a group discount or ensuring high
                         quality of Mandatory Products and Services;
                 (c)     Forcing franchisees to use a specific credit card processor,
                         which charges higher fees and other chargebacks causing
                         franchisees to lose significant monies;
                 (d)     Forcing franchisees to purchase other Mandatory Products
                         and Services from Approved Suppliers, when the Mandatory
                         Products and Services provided by certain Approved
                         Suppliers are of low quality and priced above a fair market
                         rate;
                 (e)     Unfairly and wrongfully penalizing franchisees who “opt
                         out” of allegedly voluntary programs;
                 (f)     Refusing to negotiate in good faith with franchisees in the
                         wake of the Covid-19 pandemic;
                 (g)     Otherwise imposing onerous and unnecessary fees,
                         penalties, and upon franchisees and
                 (h)     Otherwise acting to profit at the expense of franchisees’
                         financial health.
          189.   Due to HHF’s and SCH’s ongoing breach of the implied covenant of good faith and

fair dealing, Plaintiff and other franchisees have suffered damages in an amount to be determined at

trial.

                                               COUNT III
                                        Breach of Fiduciary Duty
                                           (Against IHGOA)

          190.   Plaintiff incorporates by reference all the foregoing allegations as if set forth at length
                                                     35
      Case 2:21-cv-00974-MLCF-DMD Document 1 Filed 05/19/21 Page 36 of 46



herein.

          191.   Although franchisees are not required to be members of the IHGOA, and may

voluntarily opt-in or opt-out, franchisees who opt-in become IHGOA members and are required to

pay membership dues annually Irrespective of franchisee opt-ins (or opt-outs), however, the IHGOA

holds itself out as, is required to, and purports to act and negotiate on behalf of all franchisees as the

ostensible “voice of the owners”.

          192.   IHGOA assumed a fiduciary duty to represent the interests of its member Franchisees

in negotiations with HHF, because:

                       a. IHGOA represents in its mission statement to the
                           Franchisees that its purposes is to “advocate responsibly
                           for the greater good of the membership”,
                       b. IHGOA represents that it “instill[s] trust with open and
                           honest communications”,
                       c. IHGPA promotes that its “core values guide our everyday
                           actions as we seek to fulfill our mission of helping
                           members maximize their investment in IHG hotel brands”,
                       d. In cooperation with HHF, the IHGOA acceptsannual fees
                           from Franchisees who opt-in, and does so with the implied
                           and/or explicit representation that these fees are in
                           exchange for IHGOA’s faithful representation of the
                           interests of all Franchisees, including those who do not
                           opt-in as IHGOA members.
          193.   IHGOA routinely violates its duty of loyalty to Franchisees, in that its board members

accept preferential treatment and other benefits from HHF in exchange for their compliance with

and approval of onerous measures proposed by HHF, including but not limited to the imposition of

new or increased fees on Franchisees, the imposition of new requirements and penalties through

modification of the System, and the entry into new agreements with Approved Suppliers for


                                                   36
      Case 2:21-cv-00974-MLCF-DMD Document 1 Filed 05/19/21 Page 37 of 46



Mandatory Products and Services that inure to the benefit of HHF while imposing onerous costs on

Franchisees.

          194.   Upon information and belief, the kickbacks received by IHGOA board members

include, but are not limited to, algorithmic preferences in HHF’s reservation system, such that their

franchised properties appear higher in guests’ hotel search results than the properties of other

franchisees.

          195.   The IHGOA board is utterly unresponsive to Franchisee’s concerns with relation to

franchising.

          196.   Franchisees have suffered damages due to IHGOA’s failure to loyally represent them

in an amount to be determined at trial.

          197.   IHGOA’s actions and omissions were willful, outrageous, oppressive, and wanton.

                                               COUNT IV
                                         Declaratory Judgment
                                            (Against HHF)

          198.   Plaintiff incorporates by reference all the foregoing allegations as if set forth at length

herein.

          199.   As a condition of receiving the benefits of operating a HHF franchise, HHF uses its

vastly superior bargaining power to require all franchisees to accept the grossly unequal terms of the

Agreements, which, as to many key provisions, is essentially a “take it or leave it” contract of

adhesion.

          200.   The following provisions of the License Agreement (hereafter “the Unconscionable

Provisions”) together and/or individually are substantively unconscionable:

                 (a)     HHF’s open-ended right to impose mandates, fees and costs
                         on franchisees by adding, modifying, altering or deleting
                         elements of its System or its Standards in its sole judgment

                                                     37
Case 2:21-cv-00974-MLCF-DMD Document 1 Filed 05/19/21 Page 38 of 46



            and discretion, which extends to (but is not limited to):
            marketing programs and materials; specifications and
            policies for construction; programs for inspecting the Hotel;
            and vague, arbitrary and amorphous “other requirements as
            stated or referred to in this License and from time to time in
            Licensor’s brand standards for System Hotels” (defined as
            the “Standards”). (Agreement, §1);
      (b)   HHF’s open-ended imposition upon Plaintiff as one of its
            responsibilities to “strictly comply in all respects with the
            Standards (as they may from time to time be modified or
            revised by [HHF]” which does no less than attempt to allow
            HHF to impose upon Plaintiff and demand compliance with
            whatever it deems beyond any explicit contractual
            agreement. (Agreement, §3(A)(5));
      (c)   HHF’s mandate that Plaintiff strictly comply with its
            “standards and specifications for goods and services used in
            the operation of the Hotel and other reasonable requirements
            to protect the System and the Hotel from unreliable sources
            of supply”, and with all HHF’s requirements for services and
            products used in Hotels, which serves as a pretext for HHF’s
            collusion and kickback scheme with vendors and suppliers.
            (Agreement, §3(A)(7));
      (d)   HHF’s unlimited ability to maintain and alter its “Standards”
            imposed upon and required of franchisees with “wide
            latitude”, and to modify or revise same at any time in its sole
            discretion and without Franchisee knowledge or agreement.
            (Agreement, §4(D)-(E));
      (e)   HHF’s illusory provision of a means by which franchisees
            can approve its changes in the Standards only through
            HHF’s Franchise Committee, and by purporting to afford
            Plaintiff a means to appeal such changes while at the same
            time severely restricting Plaintiff’s appeal rights which
                                       38
Case 2:21-cv-00974-MLCF-DMD Document 1 Filed 05/19/21 Page 39 of 46



            cannot be “arbitrary, capricious or unreasonable” or not “for
            the purpose for which intended” vis-à-vis not only HHF
            changes in standards but also as to any other rights explicitly
            afforded by the agreement. (Agreement, §5(A)-(D));
      (f)   HHF’s right to termination of the agreement for any
            violation thereof, when HHF has given itself the right to
            extra-contractually alter, modify, or revise Plaintiff’s
            obligations at any time and for any reason it may deem.
            (Agreement, §§1(B), 12(B)-(C));
      (g)   HHF’s right to termination if Plaintiff “refuses to cooperate
            with” inspections or audits when, in fact, HHF charges
            Plaintiff for all inspections and can impose them for any
            reason at any time as a means to impose costs and fines on
            Plaintiff and merely as a tool to enrich itself. (Agreement
            §12(C)(13));
      (h)   A provision providing for liquidated damages against
            franchisees in the event of Franchisee’s early termination of
            the Agreement, or HHF’s termination of the Agreement due
            to Franchisee’s alleged breach, but not providing for
            liquidated damages against HHF under any circumstances
            (Agreement §12(E));
      (i)   Provisions prohibiting Franchisee’s rights to pursue claims
            and damages against HHF for HHF’s breaches of the parties’
            agreement (Agreement §§14(B)(3), 14(E), 14(H));
      (j)   A requirement that franchisees broadly reimburse HHF, its
            affiliates, subsidiaries, officers, directors, agents, partners,
            and employees, for any litigation regardless of which party
            initiates same. (Agreement §§14(J)); and,
      (k)   A provision requiring affirmative advisement of any trier of
            fact that HHF has rights to make changes to the parties’
            agreement “in the exercise of business judgment” and in
            every such instance those rights which are not explicitly
                                        39
      Case 2:21-cv-00974-MLCF-DMD Document 1 Filed 05/19/21 Page 40 of 46



                        contracted for are “adopted in good faith and is consistent
                        with the long-term overall interests of the System”, and
                        further prohibits any and all judges, mediators, and/or triers
                        of fact from applying their own judgment as opposed to
                        HHF’s. (Agreement, §14(N)).
       201.      The License Agreements are procedurally unconscionable because, at the inception

of the Agreements, HHF used its vastly superior bargaining position to require franchisees to accept

the grossly unequal Unconscionable Terms outlined above.

       202.      Specifically, as to the Unconscionable Terms, the License Agreements are contracts

of adhesion offered on a “take it or leave it” basis.

       203.      The Unconscionable Terms are not subject to negotiation.

       204.      HHF drafts the Agreements in their entirety.

       205.      An actual, present, and justiciable controversy exists between Plaintiff and HHF

regarding the enforceability of the Unconscionable Provisions.

       206.      Pursuant to the Uniform Declaratory Judgment Act, 28 U.S.C. § 2201, Plaintiff seeks

declaratory judgment from this Court that the Unconscionable Provisions listed above are

unconscionable, illusory and/or unenforceable.

                                              COUNT V
                            Violation of the Sherman Act, 15 U.S.C. § 1
                                           (Against HHF)

       207.      Plaintiff incorporates by reference all of the foregoing allegations as if set forth at

length herein.

       208.      There exists markets for ownership interests in hospitality franchises, in which HHF

maintains substantial market power.

       209.      A separate market exists for the related goods and services associated with the

operations of hospitality franchises, including but not limited to services, software, physical
                                                   40
      Case 2:21-cv-00974-MLCF-DMD Document 1 Filed 05/19/21 Page 41 of 46



furnishings, financial services, and food products (the “Mandatory Products and Services”).

       210.    HHF requires that franchisees purchase some or all of the Mandatory Products and

Services from vendors of its own choosing (the “Approved Suppliers”).

       211.    In order to obtain HHF’s approval to sell Mandatory Products and Services to

franchisees, HHF requires Approved Suppliers to pay substantial kickbacks to HHF, which it refers

to euphemistically as “rebates.”

       212.    Although HHF represents to franchisees that, in limiting the number of Approved

Suppliers from which franchisees may purchase Mandatory Products and Services, it seeks only to

obtain group discounts for Franchises and/or ensure consistent quality and adequate supplies for the

franchise brand, in reality HHF chooses Approved Suppliers exclusively or primarily based upon

how large a kickback those Approved Suppliers are willing to pay HHF.

       213.    In actuality, the Mandatory Products and Services purchased from Approved

Suppliers are often of inferior quality, and sold at above-market prices, relative to similar products

sold by other vendors.

       214.    While HHF does purport to give franchisees the right to, at HHF’s discretion,

purchase Mandatory Products and Services from vendors other than the Approved Suppliers, in

practice HHF rarely, if ever, grants franchisees permission to do so.

       215.    At the time they entered into the Agreements, HHF concealed the nature of its

relationship with Approved Supplier from franchisees, in order to lock them into the onerous

Agreements and create excessive switching costs.

       216.    HHF also creates excessive switching costs through imposing onerous termination

terms on franchisees, such that upon termination or expiration of the Agreement, they may be liable

to pay (1) liquidated damages and (2) all outstanding fees and penalties in full, which, by virtue of

HHF’s right under the Agreements to unilaterally impose additional fees and penalties, may be

                                                  41
      Case 2:21-cv-00974-MLCF-DMD Document 1 Filed 05/19/21 Page 42 of 46



sufficient to prevent franchisees from exercising their termination rights, locking them into the

franchise system.

       217.    At all times relevant HHF had monopoly power, market power, and/or economic

power in the relevant Hospitality Franchise market, sufficient to force franchisees to purchase and

accept Mandatory Products and Services from Approved Suppliers.

       218.    By reason of the terms of the Agreements and the investments franchisees have made

in their franchises, coupled with the difficulties franchisees face in leaving the franchise system,

HHF has substantial power in the market for both Hospitality Franchises and the market for

Mandatory Products and Services.

       219.    HHF manipulated its economic power in the Hospitality Franchise market to coerce

franchisees to purchase Mandatory Products and Services solely from Approved Suppliers, through

contractual provisions contained in the Agreements, as well as exploitation of pre-contractual

information deficiencies and post-contractual switching costs. Through these and other means, HHF

can and does coerce franchisees to purchase nearly of the Mandatory Products and Services from

Approved Suppliers.

       220.    Through the exercise of HHF’s economic power as alleged herein, HHF has

conditioned the purchase by franchisees of their franchises and their continued existence as

franchises upon the purchase of Mandatory Products and Services from Approved Suppliers.

       221.    As a direct and proximate result of HHF’s anti-competitive tying activity, franchisees

have been injured by being forced to pay above-market rates for inferior Mandatory Products and

Services.

       222.    A substantial amount of interstate commerce in Mandatory Products and Services has

been adversely affected by HHF’s actions. These actions impose an unreasonably negative effect on

competition in the marketplace, because HHF’s policy of coercing and condition the purchase and

                                                 42
      Case 2:21-cv-00974-MLCF-DMD Document 1 Filed 05/19/21 Page 43 of 46



operation of a franchise and on purchase by franchisees of Mandatory Products and Services from

Approved Suppliers forecloses the ability of vendors unwilling to pay kickbacks to HHF from selling

their Mandatory Products and Services to franchisees, even though the quality of such Mandatory

Products and Services is equal to if not better than the quality of what is supplied by Approved

Suppliers.

          223.   HHF’s tie of purchases of its franchises to purchase of Mandatory Products and

Services from Approved Suppliers imposes an unreasonable restraint upon commerce and is

therefore per se unlawful in violation of Section One of the Sherman Act, 15 U.S.C. § 1, and has

caused damage to franchisees.

          224.   Alternatively, if HHF’s tying conduct is not per se unlawful, it is unlawful under the

rule of reason, in that the anti-competitive consequences of HHF’s conduct outweigh any pro-

competitive effects thereof. Not only does HHF’s conduct impose supra-competitive prices on

franchisees, it impedes the ability of other vendors to engage in competition with Approved

Suppliers to provide high quality Mandatory Products and Services at lower costs. Moreover,

consumers are injured in that they are forced to indirectly pay the kickbacks and excessive prices for

products charged to franchises by Approved Suppliers. There is no pro-business or efficiency

justification for the kickbacks and supra-competitive pricing, nor does any legitimate business

purpose require these practices.

                                              COUNT VI
                                             Accounting
                                      (Against HHF & IHGOA)

          225.   Plaintiff incorporates by reference the foregoing allegations as if set forth at length

herein.

          226.   HHF owed franchisees express contractual duties not to charge fees which were not


                                                   43
      Case 2:21-cv-00974-MLCF-DMD Document 1 Filed 05/19/21 Page 44 of 46



contractually proscribed but nevertheless charges direct and indirect fees to Plaintiff which were not

authorized by the Agreements.

       227.    Defendant IHGOA owed Franchisees express and common law fiduciary duties of

care, obedience, information and loyalty as a result of its special position of trust and confidence,

including as agent of Franchisees, to act in the best interests of Franchisees.

       228.    HHFs owes a duty to account for monies, including, but not limited to:

               (a)     An accounting of the rebates it has taken from Approved
                       Suppliers;
               (b)     An accounting of all charges associated with the PIP
                       program and all fees charged for Hotel inspections, re-
                       inspections, evaluations, preparation of PIP reports, and any
                       and all fines;
               (c)     An accounting of all awards, redemptions, amounts
                       reimbursed to any Franchisee, to HHF, SCH, and IHG
                       associated with the IHG Rewards Club Hotel Rewards
                       Program;
               (d)     An accounting of any and all IHG Marketplace programs;
               (e)     An accounting of the Secure Payment Solution credit card
                       processing system;
               (f)     An accounting of all internet services and the SCH Merlin
                       communication service;
               (g)     An accounting of HHF’s Keycard System;
               (h)     An accounting of all in-room entertainment, SCH Studio,
                       Employee Safety Devices, reservation and all other
                       equipment, software, and services for property-level
                       technology and telecommunications;
               (i)     An accounting of the gift card program;
               (j)     An accounting of all mandated food and beverage programs;
               (k)     An accounting of all furniture, furnishings, linens, food
                       products, utensils, and goods for guests; and,
                                                  44
      Case 2:21-cv-00974-MLCF-DMD Document 1 Filed 05/19/21 Page 45 of 46



                 (l)    An accounting of its use of all other fees and penalties
                        imposed upon franchisees.
            229. IHGOA owes a duty to account for monies, specifically its use of the association

  fee provided by Franchisees who have opted-in.

            230. Upon information and belief, a request for such an accounting from HHF or IHGOA

  would be futile.

            231. Franchisees are unable to determine the amounts due to them without an accounting

  and there is no adequate remedy at law without such an accounting, or such legal remedies would

  be difficult, inadequate, or incomplete.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs Park 80 Hotels LLC and PL Hotels LLC respectfully request that
this Honorable Court:

       A.        Enter an order against HHF, IHG and SCH in favor of all Plaintiffs
                 for consequential and/or compensatory damages in an amount to be
                 proven at trial, and specific performance of the License Agreements;

       B.        Enter an order against HHF in favor of all Plaintiffs for actual
                 damages and treble damages, and reasonable attorney’s fees arising
                 out of HHF’s violations of the Sherman Act;

       C.        Enter a permanent injunction prohibiting HHF’s unlawful tying
                 conduct;

       D.        Enter a judgment against IHGOA in favor of all Plaintiffs for
                 compensatory and punitive damages;

       E.        Declare that the Unconscionable Provisions of the Agreements,
                 specified above, are unconscionable illusory, and/or unenforceable
                 against Plaintiffs;

       F.        Enter an order against HHF in favor of all Plaintiffs entitling
                 Plaintiffs to an accounting of all fees paid by them to SCH and HHF,
                 and all rebate payments made to HHF, IHG and SCH by Approved
                 Suppliers and

       G.        Award such other relief as this Court deems necessary and
                 appropriate.
                                                   45
     Case 2:21-cv-00974-MLCF-DMD Document 1 Filed 05/19/21 Page 46 of 46




                                       JURY DEMAND

                Plaintiff demands a trial by jury on all issues properly so tried.

Dated: May 19, 2021                                  Respectfully submitted,

                                                     /s/ Joseph C. Peiffer
                                                     Joseph C. Peiffer (La. Bar No. 27349)
                                                     Daniel J. Carr (La. Bar No. 31088)
                                                     Peiffer Wolf Carr Kane & Conway, APLC
                                                     1519 Robert C. Blakes Sr. Drive
                                                     New Orleans, Louisiana 70130
                                                     Telephone: (504) 523-2434
                                                     Facsimile: (504) 608-1465
                                                     jpeiffer@peifferwolf.com
                                                     dcarr@peifferwolf.com

                                                     Andrew P. Bleiman (pro hac vice forthcoming)
                                                     Mark Fishbein (pro hac vice forthcoming)
                                                     Marks & Klein, LLP
                                                     1363 Shermer Road, Suite 318
                                                     Northbrook, Illinois 60062
                                                     T: (312) 206-5162
                                                     F: (732) 219-0625
                                                     andrew@marksklein.com
                                                     mark@ marksklein.com
                                                     Justin M. Klein (pro hac vice forthcoming)
                                                     Marks & Klein, LLP
                                                     63 Riverside Avenue
                                                     Red Bank, New Jersey 07701
                                                     T: (732) 747-7100
                                                     F: (732) 219-0625
                                                     justin@marksklein.com

                                                     Justin E. Proper, TA, (pro hac vice forthcoming)
                                                     WHITE AND WILLIAMS LLP
                                                     1650 Market Street
                                                     One Liberty Place, Suite 1800
                                                     Philadelphia, PA 19103-7395
                                                     Phone: 215.864.7165
                                                     properj@whiteandwilliams.com

                                                     Attorneys for Plaintiffs,
                                                     Park 80 Hotels LLC and PL Hotels
                                                     LLC, & the Putative Class

                                                46
